I concur in the judgment, and generally in what is said by the chief justice in his opinion, upon such matters as are material to a determination of this appeal. The only material question in the case as to which there can be any doubt under the law as it is now generally stated by the courts, is whether the defendants have been and are guilty of any such coercion or intimidation towards patrons of the plaintiff, tending to injure its business, as would warrant the granting of relief by injunction. Their offending in this regard was simply the notification given by them to contractors who were patrons of plaintiff and employers of union *Page 611 
men, that plaintiff had been "placed on the unfair list of the Building Trades Council of Santa Clara County," and that "union men cannot work for, or handle any material furnished by said Parkinson until further notice." This notice concededly meant only that plaintiff had refused to comply with the conditions upon which union men would consent to remain in its employ, or handle material supplied by it while in the employ of any one else. While it was in effect a statement to the effect that if the persons notified desired to retain union men in their employ, they must refrain from using material supplied by plaintiff, and was thus effectual to deprive plaintiff to its injury of the patronage of those who preferred to retain such union employees, I do not think it constituted the coercion or intimidation as to which the courts can extend relief. In the absence of statutory prohibition of such combinations, the right of persons, no matter how numerous, to voluntarily agree among themselves to withhold their labor from any one for any reason they see fit, and voluntarily abide by such agreement, seems clear. The decisions now generally recognize that right so far as an employer with whom some dispute has arisen and who refuses to grant demands which they deem essential to their interests, is concerned, even though the effect of their refusal to work for him would be most injurious to him. If he yields to their demands, he may be said to have been coerced into doing so by the fear that if he does not, he will not be able to obtain such employees as will enable him to properly carry on his business, but this is not the kind of coercion of which the courts can take notice. Those who have labor to give have the same right to insist upon the terms upon which it shall be given by them as have employers to refuse to employ except upon such terms as they see fit to make, and the law will not interfere with either class in the lawful exercise of that right. Even where the courts hold that the motive with which an otherwise lawful act is done may render the act unlawful, it is held that there is no unlawful motive where there is a mere refusal of organized labor to work for one who refuses to concede such terms as to wages, hours, etc., as they in good faith demand, for the purpose of compelling him to accede to more reasonable terms. But in this state and in most of the other states, the motive with which a lawful act is done is absolutely immaterial. Where *Page 612 
such is the rule, the right of persons associated in labor unions to voluntarily withhold their labor for any reason and with any motive would appear to be absolute, and, after careful consideration of the authorities, I can see no material distinction so far as the lawfulness of the act is concerned between the withholding it from A with whom they have some dispute arising out of his treatment of union labor, and withholding it from B against whom they have no other grievance than that he is assisting A by trading with him. That their motive in withholding it from B is to induce A to accede to their terms through the apprehended loss of B's patronage is immaterial, even if it be conceded that there is anything wrong in such a motive, which I do not grant. On this point, I am in entire accord with the views expressed by Justice Sloss. But regardless of this, their simple withholding of labor being lawful, the courts will not inquire into their motives. We are, of course, speaking of cases where there is no contract between employer and employee under the terms of which the legal obligation rests upon the employees to continue work. There is no consideration of that kind in this case, and we need not consider how it would affect the question. If employees thus banded together have a lawful right to withhold their labor from one unless he refrains from patronizing another, there can be nothing unlawful in their simple announcement that they intend to do so. It may be claimed by some that such combinations of labor are inimical to the public welfare, but that, it appears to me, is purely a question for the legislative department of the government. The question, in this respect, is the same in character as would arise over any kind of combination for business purposes. If any of plaintiff's customers were guilty of a breach of contract with plaintiff because of the knowledge of the intention of the defendants communicated to them, that was a matter purely between such customers and the plaintiff, and one for which the defendants were in no way legally responsible.
Henshaw, J., and Melvin, J., concurred with Angellotti, J.